NOTICE OF ALLOWABILITY
	This Office Action is in response to Applicant’s amendments and arguments filed on 17 March 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and considered below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Mitchell, Attorney of Record, on 02 April 2021.

The application has been amended as follows: 
Claim 1, lines 12-13, “at least one of which protruding” has been amended to --wherein at least one of the plurality of left rungs protrudes--
Claim 1, line 22-23, “at least one of which protruding” has been amended to --wherein at least one of the plurality of right rungs protrudes--

Claim 8, line 3, “by links including pins, and rung channel guides” has been amended to --by links and rung channel guides, wherein the links include pins--

Claim 11 has been deleted and replaced with the following:
11. An automatic salmon ladder training device, comprising:
a frame; and
a rotation assembly, including:
	a plurality of rotation subassemblies, each including:
		a chain rotatably engaged by the respective rotation subassembly;
		a rung fixedly connected to the chain, the rung protruding forward from the chain relative to a front surface of the frame, wherein the rung is configured to receive and support a bar; and
		a fixed rung fixedly connected to the frame, wherein the rung and the fixed rung protrude parallel to each other;
wherein each of the plurality of rotation subassemblies are configured to rotate in concert with one another.

Claim 17, lines 3-4, “a link including pins, and a rung channel guide” has been amended to --a link and a rung channel guide, wherein the link include pins--

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: adding reference characters “264” and “284” to Figs. 2 and 3 to designate the lower sprockets.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
Claims 1-20 are allowed in view of the above Examiner’s Amendments.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose an automatic salmon ladder training device in combination with all of the structural and functional limitations, and further comprising a frame, a rotation assembly including a plurality of rotation subassemblies, each of the plurality of rotation subassemblies: including a chain rotatably engaged by the respective rotation subassembly; a rung fixedly connected to the chain, protruding forward from the chain relative to a front surface of the frame, and configured to receive and support a bar; and a fixed rung fixedly connected to the frame and protruding parallel to the rung fixedly connected to the chain, wherein each of the plurality of rotation subassemblies are configured to rotate in concert with one another.
	The closest prior art of record includes Sarno et al. (US Patent No. 4822029), Cares (US Patent No. 5145475), and Johnson, III et al. (US Patent No. 5145472).
	Sarno discloses an automatic ladder training device comprising a frame, left and right rotation subassemblies each including a chain, a plurality of rungs extending from the chain of the left rotation subassembly to the right rotation subassembly, and wherein the left and right rotation subassemblies rotate in concert with on another by being connected via a shaft. Sarno fails to teach each of the left and right subassemblies comprising a rung fixedly connected to the respective chain that protrudes forward from the chain relative to a front surface of the frame and wherein the rung is configured to receive and support a bar, and each of the left and right 
	Cares discloses an automatic ladder training device comprising a frame, left and right rotation subassemblies each including a chain, a plurality of rungs extending from the chain of the left rotation subassembly to the right rotation subassembly, and wherein the left and right rotation subassemblies rotate in concert with on another by being connected via a shaft. Cares fails to teach each of the left and right subassemblies comprising a rung fixedly connected to the respective chain that protrudes forward from the chain relative to a front surface of the frame and wherein the rung is configured to receive and support a bar, and each of the left and right subassemblies comprising a fixed rung fixedly connected to the frame that protrudes parallel to the respective rung.
	Johnson, III, discloses an automatic ladder training device that connects to a top of a frame and comprises a rotation assembly that includes left and right circular plates mounted on an axle that rotates in respective bearing blocks located on either side of the frame, and a plurality of rungs extending between the left and right circular plates for a user to simulate ladder climbing with only his/her upper body. Johnson, III, fails to disclose the rotation subassembly comprising a plurality of rotation subassemblies each including a chain, a rung fixedly attached to the chain that protrudes forward from the chain relative to a front surface of the frame and configured to receive and support a bar, and a fixed rung fixedly connected to the frame that protrudes parallel to the rung fixedly connected to the chain.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        

/Megan Anderson/Primary Examiner, Art Unit 3784